Exhibit 10.3

 

ARAMARK Corporation

ARAMARK Tower, 29th Floor

1101 Market Street

Philadelphia, Pennsylvania 19107

 

May 29, 2004

 

Brian G. Mulvaney

 

Dear Brian:

 

This Letter Agreement will serve to confirm our agreement regarding the terms
and conditions of our consulting arrangement.

 

We have agreed as follows:

 

1. Consulting Period: (a) Commencing on May 29, 2004 and continuing through May
28, 2005 (the “Consulting Period”), you shall remain available to ARAMARK to
consult and advise on a limited basis with respect to matters for which you were
responsible during your employment, including advice and counsel to the members
of the Board of Directors, Lynn McKee and me. I anticipate that, for the most
part, your services will be provided by telephone, telefax and e-mail. However,
to the extent that your services require you to meet with us in Philadelphia or
another location, you will be reimbursed for all reasonable expenses related to
your trip. You will not be required to maintain an office at the ARAMARK Tower
during the Consulting Period. Your current office in Irvine will be available to
you for the duration of the Consulting Period.

 

2. Consulting Payments and Benefits: In consideration for your obligations under
this Letter Agreement, and subject to the other provisions of this Letter
Agreement, you shall receive consulting payments at the rate of forty one
thousands, two hundred and fifty dollars ($41,250.00) per month, for each of the
twelve months of the Consulting Period. Consulting payments shall be paid
monthly, and shall be subject to an IRS Form 1099. Consulting payments shall not
commence until the month following the Effective Date of Separation.

 

3. ARAMARK Property: You will continue to have access to the ARAMARK e-mail and
voicemail systems and you will retain the use of your laptop computer throughout
the course of Consulting Period (after which you shall return the laptop
computer).

 



--------------------------------------------------------------------------------

Page 2

May 29, 2004

 

Please sign the enclosed copy of this Letter Agreement to signify your
understanding and acceptance of the terms and conditions contained herein.

 

Very truly yours,

/s/ William Leonard

William Leonard

CEO and President

 

The foregoing has been read and accepted as a binding agreement between ARAMARK
and the undersigned this 10th day of June 2004.

 

/s/ Brian G. Mulvaney

Brian G. Mulvaney

 